Case: 16-14225    Date Filed: 07/07/2017    Page: 1 of 2


                                                          [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-14225
                          ________________________

                       D.C. Docket No. 1:11-cv-03111-AT




JESUS CAMACHO,
surviving spouse of Stacey Camacho,
LEJEAN NICHOLS,
as Administratrix of the Estate of Stacey Camacho,

                                                  Plaintiffs - Appellees,

versus

NATIONWIDE MUTUAL INSURANCE CO.,

                                                  Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (July 7, 2017)
                Case: 16-14225       Date Filed: 07/07/2017      Page: 2 of 2


Before JULIE CARNES and BLACK, Circuit Judges, and WILLIAMS, ∗ District
Judge.

PER CURIAM:

       This case is before us on defendant-appellant Nationwide’s appeal of the

district court’s final order entered on May 25, 2016 denying Nationwide’s motion

for judgment notwithstanding the verdict and entering final judgment in favor of

plaintiff-appellees, as well as on Nationwide’s appeal of several other intermediate

orders and rulings made by the district court.

       We have carefully reviewed the record, the briefs, Nationwide’s

supplemental authority filed on July 3, 2017, and all orders and rulings, including

the district court’s thorough and well-reasoned final order. Based on that review,

and with the benefit of oral argument, we conclude that the district court did not

err. We therefore AFFIRM the judgment in this case.




∗
  The Honorable Kathleen M. Williams, of the Southern District of Florida, sitting by
designation.



                                               2